Case 3:16-cr-00164-TBR Document 34 Filed 12/11/18 Page 1 of 3 PagelD #: 295

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF KENTUCKY
AT LOUISVILLE

CRIMINAL ACTION NO. 3:16CR-164-TRB

UNITED STATES OF AMERICA, PLAINTIFF,
vs.
KYLE WILLETT DEFENDANT.

MOTION TO TERMINATE SUPERVISED RELEASE
Electronically Filed

Comes the defendant, Kyle Willett, by counsel, and hereby moves this Court to
terminate his supervised release, pursuant to 18 U.S.C. § 3583(e). As grounds for this
motion, the defendant states that he was convicted by Information of one count of Theft
from Interstate Shipment. He was sentenced to 5 months in prison followed by 2 years of
supervised release. He began his supervised release on or about November 25, 2017. He
has served over a year on supervised release.

Since beginning his supervised release, Mr. Willett has maintained employment.
Currently, he works as a licensed electrician for a local company. He has been gainfully
employed since December 4, 2017.

Aside from his employment success, Mr. Willett continues to have a stable home
life. He has a strong marriage and has lived in the same residence since 2011.

Mr. Willett is a success story on supervised release. Unlike so many that are

released from prison, he has obtained and maintained employment. He has maintained a
Case 3:16-cr-00164-TBR Document 34 Filed 12/11/18 Page 2 of 3 PagelD #: 296

stable personal life. He has complied with the conditions of his supervised release. He is
a contributing member of society.

On December 11, 2018, the undersigned spoke with United States Probation
Officer Todd Mousty concerning this request. Officer Mousty indicated that Mr. Willett
was compliant and that United States Probation was in the process of requesting early
release for Mr. Willett. Officer Mousty authorized me to say that he was not opposed to
early release.

Supervised release is designed to assist defendants reintegrate into the community
upon release from prison. Mr. Willett has succeeded and accomplished all of the goals of
supervised release. He is no longer in need of supervised release. Importantly, at this
stage in his life and career it would assist Mr. Willett more to be removed from
supervised release than to continue.

For these reasons, early termination of supervised release is warranted by the
conduct of the defendant and in the interests of justice. Mr. Willett respectfully requests

that this Court grant this motion and terminate his supervised release.

/s/ Brian Butler

600 West Main St, Suite 500
Louisville, Kentucky 40202
(502) 594-1802

Counsel for Defendant.
Case 3:16-cr-00164-TBR Document 34 Filed 12/11/18 Page 3 of 3 PagelD #: 297

CERTIFICATE

I certify that the foregoing motion was electronically filed and notice was served
on the United States, this 11" day of December, 2018.

/s/Brian Butler
Counsel for Defendant
